 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

eee ee eee eee a --+X
U.S.A
-V-
McAfee
X

 

#18 CR 425 (JFK) |

The conference set for March 16, 2021 at 11:30 a.m. shall be telephonic via dial-in

1-888-363-4749 and access s code: 788 3927 #.

5OQ ORDERED.

Dated: New York, New York

SEU

Ea BOC r) i:

 

P Rh rpsettewr to cane

PK.

DATE F TLEL

(ime

 

  

PR Sr ee ENED PTT ATS A

joe re TREE ALTE ea PHA NAS ot

 

 

JOHN F. KEENAN

ae

United States District Judge
